DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the analog to digital converter sampling the amplified voltage drop of claims 13 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,349,387. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1; US 11,349,387 claims a switched mode power supply (SMPS) comprising: an AC input configured to receive an AC input voltage (col. 22 line 36) and an AC input current (col. 22 line 37); a filter coupled to the AC input (col. 22 lines 35-36); a power factor correction (PFC) circuit coupled to the filter and configured to receive a PFC AC current from the filter (col. 22 lines 39-41); and a control circuit coupled to the AC input and to the PFC circuit and configured to: determine a reactive current flowing through the filter and not provided to the PFC circuit; determine the PFC AC current; and determine the AC input current based on the determined reactive current and the determined PFC AC current (col. 22 lines 42-53).
Claim 2; US 11,349,387 claims the control circuit, in being configured to determine the reactive current, is configured to: generate an analog signal representing a difference between an AC line voltage and an AC neutral voltage (col. 22 lines 43-45); compare the analog signal and a defined threshold to determine zero crossings of the analog signal (col. 22 lines 45-47); determine a frequency of the AC input voltage or the AC input current based on at least two of the zero crossings of the analog signal (col. 22 lines 47-49); and determine the reactive current based on the determined frequency (col. 22 line 51).
Claim 3; col. 22 line 46: zero crossing (plural). With plural zero crossings claimed, it would have been obvious to claim two consecutive zero crossings.
Claim 4; fully disclosed in claim 2 of US 11,349,387.
Claim 5; fully disclosed in claim 3 of US 11,349,387.
Claim 11; fully disclosed in claim 4 of US 11,349,387.
Claim 14 is the method of the claimed subject matter in claim 1 of US 11,349,387.
Claim 15 is the method of the apparatus claimed in US 11,349,387. US 11,349,387 claims the control circuit, in being configured to determine the reactive current, is configured to: generate an analog signal representing a difference between an AC line voltage and an AC neutral voltage (col. 22 lines 43-45); compare the analog signal and a defined threshold to determine zero crossings of the analog signal (col. 22 lines 45-47); determine a frequency of the AC input voltage or the AC input current based on at least two of the zero crossings of the analog signal (col. 22 lines 47-49); and determine the reactive current based on the determined frequency (col. 22 line 51).
Claim 16 is the method of the claimed subject matter in claim 2 of US 11,349,387.
Claim 17 is the method of the claimed subject matter in claim 3 of US 11,349,387.
Claim 18 is the method of the claimed subject matter in claim 4 of US 11,349,387.

Claims 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,349,387 in view of Jacobs et al.  (US 5,687,070). 
US 11,349,387 claims the subject matter of claims 1 and 14 supra, except for the PFC circuit comprises a shunt resistor; and wherein the control circuit includes a differential amplifier configured to amplify a voltage drop signal across the shunt resistor.
Jacobs et al. teach that it is known in the art to provide PFC circuit configured with a shunt resistor (Rsense); and wherein the control circuit includes a differential amplifier (amplifier) configured to amplify a voltage drop signal across the shunt resistor as a sensed voltage signal. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify US 11,349,387 to include comprises a shunt resistor; and wherein the control circuit includes a differential amplifier configured to amplify a voltage drop signal across the shunt resistor in order to provide a sensed voltage signal to the controller to regulate the output to a desired level.

Allowable Subject Matter
Claims 6-10, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0190912 Lim et al. disclose a power factor converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                      11/19/2022